                         Case 1:18-cv-08607-LGS Document 15 Filed 12/14/18 Page 1 of 1
                                                         U.S. Department of Justice
                [Type text]
                                                                                 United States Attorney
                                                                                 Southern District of New York
                                                                                 86 Chambers Street
                                                                                 New York, New York 10007   USDC SDNY
                                                                                     December 13, 2018      DOCUMENT
                                                                                                            ELECTRONICALLY FILED
                VIA ECF                                                                                     DOC #:
                Honorable Lorna G. Schofield                                                                DATE FILED: 12/14/2018
                United States District Judge
                United States District Court
                40 Foley Square
                New York, NY 10007

                          Re:      The New York Times Co. v. Federal Communications Commission,
                                   18 Civ. 8607 (LGS)

                Dear Judge Schofield:

                        This Office represents defendant Federal Communications Commission (“FCC”) in the
                above-referenced Freedom of Information Act case brought by plaintiffs The New York Times
                Company, Nicholas Confessore, and Gabriel Dance (“Plaintiffs”). I respectfully write to request
                an extension of the briefing schedule for the parties’ cross-motions for summary judgment, set
                forth in the Court’s endorsed order dated November 9, 2018 [Dkt. No. 12], including an initial
                deadline of December 17, 2018. The extension of time is needed due to the press of business of
                the undersigned, which includes two other briefing deadlines this week and next, as well as the
                unavailability of key FCC personnel with knowledge of Plaintiffs’ FOIA request due to the
                upcoming holidays. This is the FCC’s first request for an extension of the briefing schedule in
                this case. Plaintiffs’ counsel consents to this request. The parties propose that the briefing
                schedule be amended as follows:

                               FCC’s motion for summary judgment: January 4, 2019
                               Plaintiffs’ opposition and cross-motion for summary judgment: February 5, 2019
                               FCC’s opposition to Plaintiffs’ cross-motion and its reply in further support of its
                                summary judgment motion: March 5, 2019
                               Plaintiffs’ reply in further support of their Cross-Motion: March 12, 2019

                          We thank the Court for its consideration of this request.
Application GRANTED. The deadline for the Government to file its
summary judgment motion is extended from December 17, 2018, to                          Respectfully submitted,
January 4, 2019. Plaintiffs shall file their opposition and cross-motion for
summary judgment by February 5, 2019. The Government shall file its
opposition to Plaintiffs' cross-motion for summary judgment and its
                                                                                        GEOFFREY S. BERMAN
reply in further support of its summary judgment motion by March 5,                     United States Attorney
2019. Plaintiffs shall file their reply in further support of their cross-
motion for summary judgment by March 12, 2019.                                 By:       /s/ Tomoko Onozawa
                                                                                        TOMOKO ONOZAWA
Dated: December 14, 2018                                                                Assistant United States Attorney
       New York, New York
                                                                                        Tel: (212) 637-2721
                                                                                        Fax: (212) 637-2686

                cc: All Counsel of Record (via ECF)
